DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because applicants deleted the formula, but go on to define the substituents.  Please insert the formula back into the Abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-075836; however, for convenience, the machine translation will be cited below, as evidenced by Kaneka (Kaneka MS Polymer S203H Technical Data Sheet, Kaneka North America, 2022, 2 pages) and Schaetzle (US 6,593,405).
JP ‘836 exemplifies the synthesis of a reaction product (B) of aminosilane compound and isocyanate compound by reacting 0.21 mol of isocyanatopropyltriethoxysilane with 0.1 mol of aminopropyletriethoxysilane, dropwise at 50ºC for 1 hour, suggesting a molar ratio of the aminoalkyl alkoxysilane to the isocyanate alkyl alkoxysilane of 1:2.1 (Synthesis Example 1, p. 4, [0021]).  JP ‘836 then adds about 1.6 wt% of this reaction product to a composition comprising 100 parts of A1 (Example 1 in Table 1 of foreign document), described as a modified silicone sealing material (MS-S-203) (p. 4, [0027]), which as evidenced by Kaneka is a silyl-terminated polyether, and as evidenced by Schaetzle, react with moisture from the air to form elastomers (p. 1, ll. 15-43), meeting applicants’ silicone rubber.
JP ‘836 does not disclose the structure of the reaction product (B); however, the method used by JP ‘836 to prepare the reaction product (B) meets the preferred method described by applicants.  See instant specification, pp. 5-6, [0017]-[0024] and Reference Example 1, pp. 12-13, [0051].
Therefore, the reaction product (B) of JP ‘836 inherently meets the claimed biuret.  
JP ‘836 anticipates instant claims 1-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 4,506,058) in view of JP 2004-075836; however, for convenience, the machine translated English language equivalent will be cited below.
Ashby teaches a composition comprising the following:
(A) an organopolysiloxane terminated with silanol or alkoxy radicals (col. 3, ll. 56-64); 
(B) a condensation catalyst, 
(C) a self-bonding agent of the general formula 

    PNG
    media_image1.png
    271
    415
    media_image1.png
    Greyscale
, in an amount of 0.1-10 phr (A), exemplified in an amount of about 1 wt%; and 
a crosslinking silane of the following:

    PNG
    media_image2.png
    180
    445
    media_image2.png
    Greyscale

The self-bonding agent of Ashby is not the same as the claimed biuret; however, consider the following:
JP ‘836 teaches the addition of a reaction product (B) prepared from the reaction of isocyanatopropyltriethoxysilane with aminopropyletriethoxysilane at a molar ratio of 2.1:1 to a modified silicone sealing material, teaching that the reaction product (B) improves the adhesion of the sealing material to the base material and of the top coat (p. 2, [0008]-[0009]).
JP ‘836 does not disclose the structure of the reaction product (B); however, the method used by JP ‘836 to prepare the reaction product (B) meets the preferred method described by applicants.  See instant specification, pp. 5-6, [0017]-[0024] and Reference Example 1, pp. 12-13, [0051].
The self-bonding agent of Ashby has a similar structure to the claimed biuret, where the difference is essentially a bifunctional agent versus the claimed biuret.  Ashby and JP ‘836 both teach the compounds as suitable for use as adhesion promoters in condensation curing silyl functional polymer compositions; therefore, one of ordinary skill in the art would expect the substitution of the self-bonding agent for the reaction product (B) of JP ‘836 to yield predictable results: an improvement in adhesion upon the addition of reaction of component (B) to the silicone rubber.
Ashby in view of JP ‘836 is prima facie obvious over instant claims 1-5.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 5,416,144) in view of JP 2004-075836; however, for convenience, the machine translated English language equivalent will be cited below.
Stein teaches a composition comprising the following (col. 1, l. 64 to col. 2, l. 62):
(A) 100 parts of a vinyl-containing polydiorganosiloxane; 
(B) 1-20 parts of a hydrogen-containing polysiloxane; 
(C) a catalytic amount of a platinum group metal hydrosilylation catalyst; 
(D) 0.6-2 parts by weight per 100 parts by weight of the platinum group metal catalyzed addition-curable adhesion composition of an adhesion promoter selected from a bis[trialkyloxysilylalkylene]amine or urea, including those which have the following structures (col. 3, ll. 24-30):

    PNG
    media_image3.png
    157
    289
    media_image3.png
    Greyscale
. 
		Stein does not teach the claimed biuret; however, consider the following:
JP ‘836 teaches the addition of a reaction product (B) prepared from the reaction of isocyanatopropyltriethoxysilane with aminopropyletriethoxysilane at a molar ratio of 2.1:1 to a modified silicone sealing material, teaching that the reaction product (B) improves the adhesion of the sealing material to the base material and of the top coat (p. 2, [0008]-[0009]).
JP ‘836 does not disclose the structure of the reaction product (B); however, the method used by JP ‘836 to prepare the reaction product (B) meets the preferred method described by applicants.  See instant specification, pp. 5-6, [0017]-[0024] and Reference Example 1, pp. 12-13, [0051].
The self-bonding agent of Stein has a similar structure to the claimed biuret, where the difference is essentially a bifunctional agent versus the claimed biuret.  Stein and JP ‘836 both teach the compounds as suitable for use as adhesion promoters in silyl functional polymer compositions; therefore, one of ordinary skill in the art would expect the substitution of the self-bonding agent for the reaction product (B) of JP ‘836 to yield predictable results: an improvement in adhesion upon the addition of reaction of component (B) to the silicone rubber of Stein.
Stein in view of JP ‘836 is prima facie obvious over instant claims 1-5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766